Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Status of claims: claims 16-20 and 35-51 are pending.
        The amendment filed 10/7/2021 which cancels claims 1-8, 10, 13-14, 24 and 30, and adds new claims 35-51 has been entered.  Claims  9, 11-12, 15, 21-23, 25-29  and 31-34 were canceled by the amendment filed 7/13/2020. 
                                        Claimed benefit
This application is a 371 of PCT/US2018034069 filed 5/23/2018 which claims benefit of 62720804 filed 8/21/2018 and claims benefit of 62552835 filed 8/31/2017.
          The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112 , except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc ., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
            The disclosure of the prior-filed application, Application 62552835 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112 , first paragraph for one or more claims of this application. The provisional application 62552835 fails to provide support for using microfluidic device  comprising coding substrates encoding bacteriocins and/or antimicrobial peptides  thereby producing the bacteriocins and/or antimicrobial peptides  set forth in instant claim 16. However, provisional application 62720804 has support for the elected invention.  Thus, the effective filing date of the claimed invention of claims 16-20 and 35-47 is 8/21/2018 (filing date of 62720804). 
			 
                                                     IDS
The references cited in the information disclosure statement (IDS) filed 10/7/2021 have been considered by Examiner.

                                       Election/Restriction
Applicants'  election filed 10/7/2021 of Group IV (claims 16-20) with traverse is acknowledged. The traversal is on the ground that, claims 16-20 and new claims 35-51 are linked to form a single inventive concept for sharing the technical feature of claim 16. 
The applicants'  argument is found not persuasive because new claims 48-51 are product claims but not process claims 16-20 which applicant elected. Similar to the claims 13-14 (now  (i.e., composition) comprising a mixture of bacteriocins and/or antimicrobial peptides. However,  the elected Group IV is drawn to the process of producing the bacteriocin and/or antimicrobial peptides. 
Groups III and IV lack unity of invention, because, even though the inventions of these groups require the technical feature of the “composition” comprising mixture of the “bacteriocins” of Group III, as discussed in page 4 of the restriction requirement, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US20060229244 (‘244). Prior to the effective filing date of the instant application, ‘244 teaches that three different bacteriocins are combined into a mixture and teaches a formulation comprising one or more bacteriocin combination ([0047], lines 1-4; and  [0034], last 2 lines, ‘244) as applied to claim 48. Next, at Example 8 and [0062], ‘244 teaches that the engineered bacateriocins contain N-terminal tag (His-tag) sequence for purification of engineered bacteriocin proteins and a cleavage sequence along with immunity peptide (see Figure 7, and Example 8). After loading the cell lysate comprising the expressed engineered baceriocins onto a purification column and after column equilibration, the bacteriocins are released via enzymatic cleavage thereby resulting in the purified engineered bacteriocins, as applied to the claims 48 and 50-51. Therefore, the claimed composition of claims 48 and 50-51  does not constitute a special technical feature linking all claims of Group III and Group IV, as defined by PCT Rule 13.2 and 37 CFR 1.475(a), as a single contribution over the art, and therefore a holding of lack of unity is proper. Therefore, the restriction requirement is still deem proper is therefore made FINAL.
Claims 48-51 are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Claims 16-20 and 35-47 are under examination.  
                                       Objection to claims
	  In claim 35, “…wherein discrete coding substrates” is advised to be changed to “…wherein the discrete coding substrates” because claim 16 from which claim 35 depends has already recites the “discrete coding substrates”.
          In claim 16 “…placing discrete coding substrates…” (line 6, claim 16)  is advised to be changed to ”…placing the discrete coding substrates…”. The insertion of the article “the” before the phrase “discrete coding substrates” would be proper to indicate  that said phrase refers to the same phrase “discrete coding substrates” set forth at line 5 of claim 16. 

   Claim Rejections - 35 USC § 112(b)  
   The following is a quotation of 35 U.S.C. 112(b):    
                (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 38 lacks antecedent basis for the limitation “…the non-pathogenic microbial organism…” in claim 36 from which claim 38 depends, because the limitation does not find the antecedent basis in the claim.

35 USC §103(a) Rejection		
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
             1. Determining the scope and contents of the prior art.
 2. Ascertaining the differences between the prior art and the claims at issue.
 3. Resolving the level of ordinary skill in the pertinent art.
       4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

     This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 16-20, 35-37, 39, 43 and 44  are rejected under 35 U.S.C. 103 as being obvious over US20150050253 (‘253, from IDS), US20160145558 (‘558), Damiati et al. (Genes (2018, March) 9 (144) 1-17) and Georgi et al. (Lab Chip (2016) 16, 269-281).
 ‘253 teaches producing one or more candidate bacteriocins or “mixtures of bacteriocins”, and teaches that the mixture of bacteriocins are contacted with the industrial culture environment; wherein said culture environment can be the supernatant of bacteriocin-producing genetically engineered cell present in the culture ([0094], lines 18-24, ‘253). Also, ‘253 teaches that bacteriocin can be cell-free or chemically synthesized ([0027], lines 6-7; and [0094], lines 17-18, ‘253). These together suggest that the mixture of bacteriocins is in vitro synthesized. The mixture of bacteriocins are derived from more than one bacteriocin-producing microbial 
The particular bacteriocins can be selected based on the types of microbial cells ([0021], lines 14-15, ‘253), as applied to the instant step “selecting the mixture to comprise two or more different bacteriocins (claim 16).
Yet, ‘253 does not expressly teaches using a microfluidic device comprising discrete coding substrate  for in vitro transcription/translation for synthesizing the bacteriocins.
             ‘558 teaches a combinatorial biosynthesis system using a microfluidic device and teaches that this combinatorial  microfluidic system provides the cascade of continuous reaction centers ([0090], lines 1-4, ‘558). The microfluidic device is useful for a variety applications including production of natural products  such as production of novel antibiotic derivatives  ([0157],  lines 1-3 and 9-10; and [0186], lines 2-6, ‘558).
	Particularly, ‘558 teaches that  biosynthesis system in a microfluidic device is useful for biosynthesizing “antimicrobial agents” ([0187] and [0188], lines 1-2, ‘558). 
	
	Based on ‘558 teachings, one skilled in the art would have readily known that the microfluidic device is useful for production of desired bacteriocin mixture, as applied to claim 16.
 	Regarding the limitation “a microfluidic device comprising discrete coding substrates that each encodes a bacteriocin” (claim 16), and the limitation of “placing the discrete coding substrates in fluid communication with an in vitro transcription/translation solution” (claim 16), Damiati teaches microfluidic platform (i.e., a microfluidic system) is suitable for in vitro protein synthesis that has cell-free application in de novo gene synthesis, and teaches a continuous flow of the cell-free lysate as a solution (claims 16, 44) (see p.5, 3rd para, lines 2-3, Damiati).
	Further, Damiati teaches the technique of microfluidic Transcription–RNA Immobilization and Transfer–Translation (TRITT) wherein the TRITT chip enables cell-free (i.e., in vitro) protein synthesis with continuous mRNA transfer under controlled conditions for in vitro translation and transcription in separated compartments (p.8, last para to p.9, line 2, Damiati). 
The detailed information of immobilizing mRNA in microfluidic TRITT platform for in vitro protein synthesis is proved by Georgi at Figures 1 -2, pages 270-271. 

 Next, Georgi teaches that mRNAs immobilized on functionalized magnetizable particles are synthesized in the transcription (TK) compartment (p.271, right col., lines 1-4; and p.269, right col., last para, lines 5-6, Georgi).  Each individual of said functionalized particles is equivalent to instant “discrete coding substrates”. The Damiati’s teachings are thus applied to the instant “discrete coding substrates” (line 6, claim 16). Here, it is noted that the “coding substrates” comprise immobilized nucleic acid encoding the bacteriocins as evidenced by page 8, lines 3-5, instant specification. 
Georgi further teaches that the mRNA containing solution is mixed with the translation mixture for the protein synthesis (see Figure 1 legend, Georgi). The solution or buffers are filled in the compartments in microfluidic device (see section “Device operation” at p.271, Georgi), as applied to “…in fluid communication with an in vitro transcription/translation solution” (lines 7-8, claim 16). The in vitro TK is performed under condition including  incubation of reaction mixture for 2-19 h at 37 [Symbol font/0xB0]C (see p.272, right col., last para, lines 1-16, Georgi), as applied to the instant step of “incubating the discrete coding substrates with the in vitro transcription/translation solution…” (claim 16.).
Regarding instant step “mixing the bacteriocins in the microfluidic device…” (claim 16), ‘253 has taught the fluid communication between first and second environments by which the produced bacetriocins can be mixed (see above discussion). Damiati has disclosed that the microfluidic device contains a mixer or mixing chamber  (Figure 2B and p.5, last para, lines 1-7 and 15, Damiati) and has taught that microfluidics technology enables the rapid mixing of a selection of gene fragments and assembly of reagents in separated droplets to generate combinatorial libraries (p.7, lines 6-7, Damiati) which is analog to produce the mixture of bacetriocin peptides in claim 16. Thus, the above-mentioned instant step is obvious over the  prior art teachings. 
Thus, it would have been prima facie obvious for one skilled in the art before effective filing date of the claimed invention to employ the microfluidic system TRITT (Damiati) to perform synthesis of bacteriocins that are antimicrobial peptides. This is because ‘253 has taught in vitro synthesis of mixture of different bacteriocins and that through  the fluid communication the produced bacetriocins can move in aqueous solution from one environment to the other.  By looking into the fluid communication, one skill in the art would have readily found reference ‘558, which teaches a combinatorial biosynthesis system using a microfluidic device useful for in vitro synthesizing the “antimicrobial agents” that has been known to encompass  “antimicrobial peptide” such as bacteriocins. The usefulness of bacteriocins includes their industrial applications such as human or animal food ([0030], last five lines, ‘253)
Damiati and Georgi provide the information and advantages of using the microfluidic device, e.g., microfluidic TRITT system. Said advantages, which are discussed in the following, 
Regarding the above-mentioned “advantages”, it has been known in the art that the microfluidic technology combined with cell-free (i.e., in vitro) protein synthesis as a promising platform is useful for engineering biological molecules at protein and cell levels (see p.2, 2nd para, last three lines, Damiati).
 	The microfluidics is able to reduce the cost and time of polynucleotide synthesis by integrating and parallelizing reaction chambers on a single device [advantage], minimizing reagents and labor in addition to enabling several rounds of buffer changes and rinses [advantage] (abstract, last 4 lines; and p.6, section 4.1, Damiati). It is noted  herein that the above-mentioned polynucleotide synthesis is required for a protein biosynthesis such as the bacteriocin peptide synthesis in this case. 
Additionally, Damiati has taught that the microfluidic platform/microfluidic technology has unique feature of simplifying complex biological processes/experiments by synthesizing de none biomolecules including DNAs and proteins of interest with at least tenfold improvement in performance relative to traditional macroscale and microscale syntheses (p.6, lines 3-8; section 4.1 lines 1-3, Damiati). Further, the combination of microfluidic technology with cell-free (i.e., in vitro) protein synthesis has been known to improve the protein synthesis with characterization in parallel to synthetic biology; for example, in the microfluidic technology, continuous feeding of solution into the microfluidic device can result in increased protein production by up to 87 times compared with the traditional microplate (p.7, section 4.2, lines 1-2; p.8, lines 5-6, Damiati). Furthermore, the microfluidic technology combined with in vitro protein synthesis offers the additional advantages that high levels of protein expression due to the continuous feeding, removal of small by-products, and absence of inhibitors (p.8, 2nd para, lines 12-13, Damiati). Thus, it would have been prima facie obvious for one of skilled in the art before the effective filing date of the claimed invention to implement the microfluidic device with in vitro protein synthesis system to synthesize the desired mixture of bacteriocins with reasonable expectation of success. 
Therefore, the combination of references’ teachings render the claims 16 and 44 prima facie obvious.

The following is the obviousness  of claims 17-20, 35-37, 39 and 43.
  Claim 17 is included in the rejection, because ‘253 has taught preparing a combination of two or more bacteriocins (e.g., a cocktail of bacteriocins); the prepared composition is useful for controlling the growth of two or more microbial organisms. Each microbial cell can be constructed to produce the desired combination of bacterioins ([0095], lines 1-3 and 9-10, ‘253). 
	‘’253 teaches that the different bacteriocins are in approximately stoichiometric ratios  (claim 18) (see [0115], lines 4-7, 253). This suggests that the stoichiometric ratios resulted from mixture of the specific different bacteriocins can be assessed thereby resulting in a specific stoichiometry thereof as applied to claims 18 and 19. 
	As discussed above, Georgi has taught the mRNAs immobilized on the functionalized magnetizable particles are synthesized in the transcription compartment.  Additionally, Georgi has disclosed that the particles can be transferred between chambers, i.e., the separate chambers (claim 20) (see p.271, right col., lines 1-4 and 15-20, Georgi). Thus, claim 20 is rejected.
	Since ‘253 is focusing on producing the mixture of bacteriocins without other peptides/polypeptides (see above corresponding discussion), there is otherwise mRNA immobilized on the particles (Georgi) which are equivalent to instant no other discrete coding substrates (claim 35). Thus, claim 35 is rejected. 
	‘253 has taught assessing whether or not the bacteriocin has a desired effect (claim 36) on the growth of microbial cell(s) in industrial culture medium ([0011], lines 1-8, ‘253), wherein  the industrial culture reads on “in situ” in claim  36 and whether in the “assessing” is equivalent to instant screening in claim 39. ‘253 uses the activity of bacitracin to neutralize the undesired microbial growth which causes contamination of desired microorganism culture thereby being able to screening/analyzing the effect of the undesired microbes on feedstock storage. Said screening/analyzing the effect is done by evaluating ability of the undesired microbes to destroy a feedstock by looking at how long time (a real time), e.g., one or more than one month (claim 39) the feedstock can be stored without detected destroy/degradation therof  (see [0106], lines 1-3 and 20-26, ‘253) by the undesired microbes; i.e., using this “real time testing”  as a readout to screen/analyze the effect of the undesired microbes on feedstock thereof. Said activity of the “neutralization” of bacteriocin refers to arresting microbial reproduction ([0021], ‘253).  Thus, claims 36 and 39 are rejected. 
The effect encompasses inhibiting the reproduction (claim 37) of the tested microbial organisms by the bacteriocins (see [0029], lines 5-7, ‘253); e.g., a hybrid bacteriocin, Ent35-MccV has antimicrobial activity against pathogenic (claim 37) gram-positive and gram-negative bacteria (see [0042], lines 5-12, ‘253). Moreover, said inhibiting the reproduction refers to neutralizing activity of the bacteriocins ([0029], lines 1-2, 253); the microbe is subjected to said 
	Regarding claim 43, Georgi has taught plurality of the functionalized particles for mRNAs immobilization in order to perform the in vitro transcription/translation (claim 44). The plurality of the mRNA immobilized on the particles read on instant “one or more discrete coding substrates that encode one or more bacteriocin set forth in claim 43.
	
[2] Claims 45-47 are rejected under 35 U.S.C. 103 as being obvious over US20150050253 (‘253), US20160145558 (‘558), Damiati et al. (Genes (2018, March) 9 (144) 1-17) and Georgi et al, (Lab Chip (2016) 16, 269-281), as applied to claim 16 from which claims 45-47 depend, and further in view of US20100129864 (‘864) and Gajic et al. (J. Biol. Chem. (2003) 278(36), 34291-34298).
The teaching of claim 16 by the cited references ‘253, ‘558, Damiati and Georgi has been set forth above.
The cited references do not expressly teach: (1) the limitation  (claim 45) “a second polypeptide coding sequence in a single reading frame wherein the second polypeptide is a bacetriocin or a signal molecule”; (2) the limitation  (claim 45) “cleavage site coding sequence disposed between the coding sequences and in the single reading frame”; and (3) the limitations of cleaving the cleavage site (claim 46) and  coding substrate(s) encoding a cleavage enzyme (claim 47).
However, Georgi has taught that the mRNA is pumped to the translation (TL) compartment and then mixed with TL mixture (p.271, right col., lines 11-12, Georgi). Each pumped mRNA is considered to be an isolated nucleic acid capable of encoding the corresponding bacteriocin peptide (claim 45). 
‘864 teaches a cleavage site in prebacteriocins ([0026], last two lines, ‘864). Also, ‘864 teaches that correct processing of the prebacteriocin occurrs at the cleavage site of the signal peptide ([0056], lines 14-16, ‘864). Further,‘864 suggests that the signal peptide of the prebacteriocion needs to be cleaved off (the signal peptide is also called leader peptide) in order to release the mature bacteriocin ([0052], lines 1-3, ‘864). The class II bacteriocins are produced as precursors (i.e., “prebactriocins”) containing signal peptide (see [0006], lines 1-3; and [0039], lines 1-4, ‘864). The class II bacteriocins (‘864) have also been taught by ‘253 (see [0036], lines 4-5). The “signal peptide” is equivalent to instant second polypeptide (claim 45). 
Upon reading the teachings of ‘864 and ‘253 together, one skilled in the art would have known that the bacteriocins such as class II bacteriocins are in form of the ‘prebacteriocins” which comprise the signal peptide and the cleavage site in a single sequence. The polynucleotide encoding said “single sequence” is equivalent to instant “single reading frame” (claim 45).Thus, when implementing the bacteriocins’ syntheses on the microfluidic “Transcription–RNA Immobilization and Transfer–Translation” (TRITT) that enables the in vitro protein synthesis 
Regarding claim 46 which is directed to cleavage at the cleavage site, ‘864 has taught cleavage of the signal peptide in the prebacteriocin so as to release the mature bacteriocin (see above discussion), as applied to claim 46.  
Regarding claim 47 which is directed to encoding a cleavage enzyme capable of cleaving at the cleavage site, Gajic teaches using proteinase/protease called HtrA to cleave precursor peptides of class II bacteriocins (i.e., prebacetriocins) wherein the bacteriocins (Gajic) are the species of class II bacteriocins called LsBA and LsbB to yield the active bacteriocin (abstract, lines 8-10, Gajic). The microfluidic TRITT platform with immobilized RNAs for in vitro protein synthesis (Damiati, Georgi) has been known to be  suitable for different DNA and RNA templates for synthesizing different protein products in a single TL system [i.e., translation system] (see p.279, right col., lines 8-12, Georgi).  In this case, said “different protein products” are the mixture of bacteriocins. The functionalized particles immobilized with mRNA are equivalent to instant  coding substrates (see above corresponding discussion). In light that the protease HtrA cleaves precursor of class II bacteriocin (see above discussion) and that different bacteriocins from different  bacteriocin classes have different signal sequences which are cleaved by different protease enzymes, the cleavage of the precursor of class II bacteriocin at the corresponding cleavage site by HtrA protease is applicable to the limitation “…a cleavage enzyme that cleaves at least one of the one or more cleavage site” in claim 47.  Thus, it would have been obvious for one skilled in the art to implement the cleavage enzyme such as HtrA for cleaving the bacteriocin precursors on the microfluidic TRITT platform to obtain the active mature bacteriocins thereof with reasonable expectation of success. 
           Therefore, the combination of references’ teachings renders the claim prima facie obvious. 

 [3] Claims 38 and 40-41 are rejected under 35 U.S.C. 103 as being obvious over US20150050253 (‘253), US20160145558 (‘558), Damiati et al. (Genes (2018, March) 9 (144) 1-17) and Georgi et al, (Lab Chip (2016) 16, 269-281), as applied to claims 16 and 36 from which claims 38 and 40-41 depend, and further in view of US Pat. No. 9737592 (‘592), US20100286030 (‘030) and US 20030096365 (‘365).
The teaching of claims 16 and 36 by the cited references ‘253, ‘558, Damiati and Georgi                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             has been set forth above.
           The cited references do not expressly teach an auxiliary protein that enhance growth of non-pathogenic microbial organism in microbiome of a subject (claims 38) wherein the auxiliary protein has anti-protease activity (claim 41) nor stabilizing bacitracin (claim 40).  
Regarding claims 38 and 41, ‘592 teaches that protease inhibitors have a role in protecting a microbiome from elimination; the microbiome is associated with normal health in 
Next, ‘592 teaches that the protease inhibitors can be synthetic peptides and encompass bovine pancreatic trypsin inhibitor (that is a protein)  and bovine pancreatic trypsin inhibitor (see col.19, lines 56-58; col.10, lines 59-60 in section “Protease inhibitors”, ‘592). The protein “bovine pancreatic trypsin inhibitor” reads on auxiliary protein with anti-protease activity (claims 38, 41).
These together suggest that the bovine pancreatic trypsin inhibitor protein (‘592) and the bactericons ( ‘253) can be co-expressed by taking advantage of using the system of the microfluidic TRITT platform with immobilized RNAs for in vitro protein synthesis (Georgi). Said system has been known to be suitable for synthesizing different protein products in a single in vitro translation system (see above discussion and p.279, right col., lines 8-12, Georgi). It thus would have been obvious for one skilled in the art to implement the bacteriocins with the protease inhibitor protein on the microfluidic TRITT platform to obtain the therapeutic composition containing both the bacteriocins and the protease inhibitor for treating inflammatory diseases (‘’592) with reasonable expectation of success. 
Regarding claim 40, ‘030 teaches analyzing thermal stability and pH stability of bacteriocin ([0094]-[0095], ‘030) in addition to determining biological stability of the bacteriocin against proteolytic enzymes ([0102], lines 1-4, ‘030), as applied to claim 40. Accordingly, ‘365 teaches that one of important requirements is to test stability of the bacteriocin before its use in in food manufacturing to preserve food and prevent bacterial contamination of food (abstract and [0009], lines 1-3, ‘365).  Thus, it would have been prima facie obvious for one skilled in the art to analyze or screen for the stability/stabilization (claim 40) of the produced/isolated bacteriocins after obtained/isolated bacetriocins from the microfluidic TRITT platform integrated with in vitro protein synthesis system (Damiati, Georgi) for their use in food industry with reasonable expectation of success.
           Therefore, the combination of references’ teachings renders the claims prima facie obvious.

[4] Claim 42 is rejected under 35 U.S.C. 103 as being obvious over US20150050253 (‘253), US20160145558 (‘558), Damiati et al. (Genes (2018, March) 9 (144) 1-17) and Georgi et al, (Lab Chip (2016) 16, 269-281), as applied to claim 16 from which claim 42 depends, and further in view of US20060229244 (‘244), US20160235774 (‘774) and Shukla et al. (Biomater. (2010) 2348-2357) 
The teaching of claim 16 by the cited references ‘253, ‘558, Damiati and Georgi has been set forth above.

‘244 teaches that the combination (mixture) of colicin and other bacteriocins is useful for kill specific bacterial pathogens which can result in high  killing activity and decreased incidence of pathogen resistance  (see abstract, [0004], ‘244). The combination of the bacteriocins is utilized to treat the bacterial infection ([0025]-[0027], ‘244).  
               Accordingly, ‘774 teaches that the bacterial infection is associated with or caused by a wound ([0140], lines 4-5, ‘774) and that antibacterial agent can be used for wound treatment ([0003], last four lines, 774). These together suggest that the combination (mixture) of bacteriocins (‘253) can be useful for wound healing. Next, Shukla teaches a process using a thin film, which is equivalent to the membrane in claim 42, to deliver antimicrobial peptide. The process is characterized as biocompatible with wound healing  and allowing various release profiles in addition to the features of controllable antimicrobial peptide loading and inhibiting bacteria attachment thereby preventing biofilm formation  (abstract, lines 11-14, Shukla). Thus, it would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to use the thin film (Shukla)  for delivering the combined/mixed bacteriocins composition (‘253), which is synthesized from the microfluidic system TRITT (Damiati, Georgi), to wound site in a patient in order to treat the wound associated with bacterial infection with reasonable expectation of success. 

Claim Rejection –Obviousness Type Double Patenting 
                The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 17, 35-37, 39, 43 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and  34 of copending Application 16972553 (‘553) (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 
	Claim 34 of ‘553 claims a microfluidic system using for engineering/making an antimicrobial peptide comprising: a transcription station configured to perform in vitro transcription, the transcription station comprising a transcription reagent; a translation station in fluid communication with the transcription station, configured to perform in vitro translation, and a culture station in fluid communication with the translation station and configured to culture a microbial organism, a nucleic acid encoding an antimicrobial peptide under selected culture conditions; a detector in fluid communication with the culture station and configured to detect inhibition of growth and/or reproduction of the microbial organism in the solution environment; and a station configured to produce a nucleic acid encoding the antimicrobial peptide wherein said station is in fluid communication with the transcription station. The claimed transcription station and translation station performing in vitro transcription/translation of claim 34 of ‘553 is the obvious variation of instant discrete coding substrates encoding the antimicrobial peptides in fluid communication with an in vitro transcription/translation solution in instant claims 16, 17, 35, 43 and 44. This is because the “microfluidic system” of ‘553 comprises a translation station in fluid communication with the transcription station, i.e., these two stations are separate but communicated each other within said system. These two stations “translation station” and “transcription station” are equivalent to instant “discrete coding substrates” (containing immobilized nucleic acid) which encode  the antimicrobial peptides in fluid communication with solution of in vitro transcription/translation set forth in claims 16, 17, 35, 43 and 44.
 
	Claim 1 of ‘553 also claims a method of engineering/making an antimicrobial peptide comprising producing one or more variant polynucleotides as candidate polynucleotides encoding one or more corresponding antimicrobial peptides and translating the polynucleotides 
	Claim 1 of ‘553 further claims detecting inhibition of growth and/or reproduction of the microbial organism in the solution environment, which is the common subject matter of instant claims 36, 37 and 39.
	Thus, the instant method of claim 16 are obvious over the combination of claim 1 and claim 34 of ‘553 together; and therefore, the instant claims and the claims of ‘553 discussed above are not patentably distinct from each other.
	
                                                  Conclusion
	  No claims are allowed.
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, PH.D, whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Samuel  W. Liu/
Patent Examiner, AU 1656
    December 12, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600